Citation Nr: 0701339	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  00-03 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for 
hypothyroidism, currently rated as 30 percent disabling.

2.  Entitlement to a compensable rating for tinea unguium, on 
appeal from the initial award.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from November 1988 through 
November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board referred the issue of service connection for 
plantar fasciitis of the right foot.  This claim has not yet 
been adjudicated and is again referred for appropriate 
action.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
service-connected hypothyroidism is manifested by muscular 
weakness, mental disturbance, and weight gain.

2.  The veteran's tinea unguium is not manifested by 
exfoliation, exudation, or itching over an exposed surface or 
extensive area; nor is it to at least 5%, but less than 20%, 
of the entire body or at least 5%, but less than 20%, of 
exposed areas affected; and he has not needed intermittent 
systemic therapy or immunosuppressive drugs at any time.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hypothyroidism are not met.  38 U.S.C.A. § 1155 (West 2005); 
38 C.F.R. § 4.119, Diagnostic Code (DC) 7903 (2006).



2.  The criteria for a compensable rating for tinea unguium 
are not met.  38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. 
§ 4.118, DC 7806 (2002); 
38 C.F.R. § 4.118, DC 7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service 
connected hypothyroidism and his service connected tinea 
unguium.  He is appealing the initial ratings on both claims.  
Evidence to be considered in the appeal of an initial rating 
is not limited to that reflecting the then current severity 
of the disorder.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The veteran's disability must be 
considered in the context of the whole recorded history.  

Hypothyroidism
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The veteran is presently rated as 
10 percent disabled from November 21, 1998, and 30 percent 
disabled from March 4, 2006, for his hypothyroidism.  The 30 
percent rating is warranted when hypothyroidism is manifested 
by fatigability, constipation, and mental sluggishness.  For 
a 60 percent rating the medical evidence of record must show 
muscular weakness, mental disturbance, and weight gain.  
38 C.F.R. § 4.119, Diagnostic Code (DC) 7903.  

In February 1999, immediately following his separation from 
service, the veteran was afforded a VA general medical 
examination.  The examination report reflects his history of 
a 1994 hypothyroid diagnosis following testing due to weight 
gain.  At that time, the veteran had alternating constipation 
and diarrhea, associated with the thyroid problem.  The 
examiner noted that his thyroid was not enlarged.  The 
diagnosis was hypothyroidism, with no further elaboration.  
Following that examination, service connection was granted 
with a 10 percent evaluation.  

In his September 1999 notice of disagreement, the veteran 
stated that he feels entitled to at least a 30 percent rating 
because he had mental sluggishness, fatigue and constipation.  
At a September 2000 VA examination, however, the veteran 
reported that he had not recently had significant weight 
change, gain or loss, or any other effects of hypothyroidism.  

A November 2002 report from Dr. Bill Law, a private 
physician, shows the veteran's complaints of pervasive 
fatigue and chronic difficulty with weight.  The examiner 
reported on the veteran's irregular T3 levels just as the 
September 2000 VA examiner had, and also reported levels of 
T4, FTI and TSH.  Dr. Law, however, did not explain the 
findings or indicate the normal levels of these chemicals.  
Dr. Law diagnosed non-goitrous primary hypothyroidism due to 
Hashimoto's thyroiditis.

The veteran was afforded another VA examination in August 
2004.  At that time, the veteran's history of hypothyroidism 
and Hashimoto thyroiditis was discussed.  At that time, the 
veteran complained of generalized fatigue, lethargy, 
forgetfulness, and constipation.  His weight was reported as 
twenty-two pounds heavier as that reported in his February 
1999 VA examination.  The examiner stated that he "did not 
appreciate any thyroid irregularity" upon physical 
examination.  The examiner stated that the veteran's thyroid 
function and blood chemistry was checked and all were normal 
except his T3, which was 236, with a normal range of 85-205.  
The examiner included hypothyroidism in his diagnosis and 
stated that it was well controlled with medication.  The 
veteran was afforded another VA examination just two months 
later to provide additional detail.  The October 2004 
examination report shows that the veteran complained of 
fatigability, forgetfulness, lethargy, generalized fatigue, 
and weight gain.  The analysis of the veteran's 
hypothyroidism went unchanged from the August 2004 report.

Following the Board's October 2005 remand, the veteran was 
afforded his most recent VA examination in March 2006.  At 
this time, he described lethargy and occasional constipation.  
The examiner noted that the veteran goes on to describe a 
normal bowel function.  The veteran also reported occasional 
forgetfulness.  He described no weight gain.  Physical 
examination revealed no mass appreciated in his neck and no 
hair or skin changes.  The examiner opined that it is 
possible that the veteran's fatigue, forgetfulness, and 
constipation are worsened by his hypothyroidism.  

Following the March 2006 examination, the RO increased the 
veteran's rating to 30 percent.  As stated above, a rating 
above 30 percent requires a showing of muscular weakness, 
mental disturbance, and weight gain.  38 C.F.R. § 4.119, DC 
7903.  These symptoms are not shown by the evidence of 
record.  The evidence reveals constipation, forgetfulness 
(mental sluggishness) and fatigability.  The March 2006 
examination report confirms that these conditions are 
worsened by the veteran's hypothyroidism.  As such, the 30 
percent rating under DC 7903 most closely approximates the 
current severity of the veteran's hypothyroidism during the 
entire appeal period9.  Although weight gain has been 
demonstrated, the other symptoms required for a 60 percent 
rating are not demonstrated in the medical record.  There is 
no medical evidence of muscular weakness and mental 
disturbance as required for a 60 percent rating under DC 
7903.  As such, an increase is not warranted.

Tinea Unguium
The veteran is currently receiving a noncompensable rating 
for his service-connected tinea unguium under 38 C.F.R. 
§ 4.118, DC 7813, which rates dermatophytosis, including 
tinea unguium.  There has been a change in the rating 
criteria during the pendency of this claim.  The old 
regulatory criteria must be applied prior to the effective 
date of the new criteria, which is August 30, 2002.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new 
rating criteria are not retroactive and must be applied as of 
the effective date of the change.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

According to the old rating criteria, dermatophytosis is 
rated, by analogy, to eczema, depending upon the location, 
extent, and repugnance or otherwise disabling character of 
manifestations. Pursuant to the old rating criteria, under DC 
7806, a noncompensable rating is warranted when there is 
slight, if any, exfoliation, exudation or itching on a 
nonexposed surface or small area.  A compensable rating of 10 
percent requires evidence of exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A February 1999 VA examination revealed tinea unguium of the 
nail of the right big toe with inflammation and crusting, and 
some evidence of the condition on the other toes of both feet 
and on both thumbnails.  The right thumbnail was "somewhat 
distorted," crumbly and thickened.  The condition was not 
described with as much severity in the September 2000 
examination report.  Then, the examiner stated that the 
veteran had fungi in the nail beds of the hands and feet.  
The condition was not further elaborated on and no 
exfoliation, exudation or itching was reported.  Thus, prior 
to the regulation change, the condition was appropriately 
rated as noncompensable.  There was no other evidence of 
record showing a compensable level of disability as described 
in DC 7806 or any other diagnostic code listed under 38 
C.F.R. § 4.118.

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806 still appropriately reflects the veteran's service- 
connected tinea pedis disability. Pursuant to the new rating 
criteria, a 10 percent evaluation for dermatitis or eczema 
requires evidence of exposure to at least 5%, but less than 
20%, of the entire body or at least 5%, but less than 20%, of 
exposed areas affected; or the need for intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period.  For the period following the effective 
date of the change, the veteran can be rated under either the 
old or new criteria, whichever is most favorable.  Here, the 
evidence does not support a compensable rating under either 
the old, or the new criteria.

The August 2004 and October 2004 VA examinations were 
primarily for the spine and do not discuss the veteran's nail 
bed condition.  The examiner reported the history of 
"bilateral toenail infection," but made no comment on an 
examination of the nails.  A November 2004 VA examination of 
the nail condition was much more descriptive.  The report 
describes the veteran's nail disfiguration that was reported 
to have been painful for the past seven years, essentially 
since its onset in 1997.  The veteran reported that the pain 
in his toenails has often made it difficult to walk.  On 
physical examination, the doctor notes that there is pincher 
deformity on the right and left first and third toenails with 
subungual debris and distal dystrophy.  The veteran's right 
and left first and second fingers also showed thickening and 
yellowing.  The diagnosis was nail dystrophy with pincher 
nail formation and painful nails, possibly involved with 
onychomycosis.

The February 2005 examination of the veteran's spine also 
notes the veteran's history of a fungal infection of the 
toenails and notes that the veteran was not using any 
medication on the toes at that time.

A July 2005 outpatient report from Baptist Hospital West 
shows a diagnosis of tinea pedis, onychomycosis probable.  
The veteran declined cortisone injections at that time. There 
are no additional private treatment records in the file for 
the veteran's nail condition.

The most recent VA examination, dated March 2006, shows that 
all ten toenails were thickened and yellow, and that the 
veteran had ingrown toenails bilaterally on his big toes.  
The examiner noted that the big toes are painful on both 
feet, but attributed that pain to the ingrown toenails for 
which service connection is not currently in effect.  

In summary, the medical evidence of record does not show that 
the veteran has had exfoliation, exudation, or itching over 
an exposed surface or extensive area.  Nor does it show that 
the veteran's nail condition was to at least 5%, but less 
than 20%, of the entire body or at least 5%, but less than 
20%, of exposed areas affected.  And, there is no showing of 
a need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  As such, a compensable rating is not warranted under 
either the old, or new rating criteria at any time during 
this appeal.  While the veteran's condition continues, it is 
not of the severity needed for a ten percent rating.

Duty to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his increased rating claims.  Sufficient 
evidence is available to reach a decision and he is not 
prejudiced by appellate review at this time.

VA sent the veteran letters in March 2004 and October 2005 
that informed him of the evidence necessary to establish an 
increased rating evaluation.  The veteran was notified of 
what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf.  Both letters also asked the veteran to send VA all 
pertinent medical evidence in his possession.  An April 2003 
letter to the veteran also notified him of the regulation 
change with regard to his tinea unguium claim.  These letters 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2006).  

While the appellant has not claimed that VA has not complied 
with the notice requirements, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are no longer applicable with regard 
to the initial rating claim on appeal as service connection 
for the hypothyroidism and tinea unguium has been granted.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding that 
the Board does not commit prejudicial error in concluding 
that a notice letter complied with § 5103(a) and § 3.159(b), 
where a claim for service connection has been substantiated, 
because such notice is not required).  The Court also found 
that, once a claim for service connection is substantiated, 
VA's statutory duties are specified under 38 U.S.C.A. §§ 5104 
and 7105, and applicable regulatory duties are found at 
38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of the rating decision, statement of the case, and 
supplemental statement of the case.

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  The claims folder contains 
the veteran's statements, his service medical records and 
private and VA medical records, and several VA examination 
reports.  

This matter was remanded in October 2005 to afford the 
veteran an opportunity to provide information regarding his 
treatment with Doctors Law and Meadows.  The veteran was 
asked in the October 2005 VA letter to provide information 
and authorization for VA to collect these private treatment 
records.  Because the veteran failed to respond to the 
October 2005 letter, his claims are decided on the merits 
based upon the evidence of record.  

VA has done everything reasonably possible to assist the 
veteran and a remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist and further development is not 
warranted.


ORDER

Entitlement to an increased initial rating for 
hypothyroidism, currently rated as 30 percent disabling, is 
denied.

Entitlement to a compensable rating for tinea unguium, on 
appeal from the initial award, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


